Case: 11-30545       Document: 00512058324         Page: 1     Date Filed: 11/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 19, 2012

                                     No. 11-30545                          Lyle W. Cayce
                                  Conference Calendar                           Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

TOMMIE L. THOMAS, JR.,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CR-261-3


                  ON REMAND FROM THE SUPREME COURT
                        OF THE UNITED STATES

Before JOLLY, JONES and SMITH, Circuit Judges.
PER CURIAM:*
       After our opinion was issued in this case, the Supreme Court decided
Dorsey v. United States, 132 S. Ct. 2321 (2012). Dorsey held, contrary to our
opinion, that the more lenient penalties of the Fair Sentencing Act (“Act”) apply


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-30545   Document: 00512058324     Page: 2   Date Filed: 11/19/2012




                                No. 11-30545

to offenders who committed an offense before the Act was passed, but were
sentenced after the Act was enacted. We VACATE and REMAND this case for
resentencing consistent with the Court’s holding in Dorsey.
      Conviction     AFFIRMED;       VACATED       and    REMANDED          for
Resentencing.




                                      2